Fourth Court of Appeals
                                San Antonio, Texas
                                    December 7, 2022

                                   No. 04-22-00598-CR

                       EX PARTE Jesus Alfredo Garcia CASTILLO

                       From the County Court, Kinney County, Texas
                                 Trial Court No. 10574CR
                         Honorable Tully Shahan, Judge Presiding

                                         ORDER

      In accordance with the court’s opinion of this date, the appeal is DISMISSED FOR LACK
OF JURISDICTION. Appellant’s motion to dismiss is DENIED AS MOOT.

      It is so ORDERED on December 7, 2022.


                                             _____________________________
                                             Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of December, 2022.

                                             _____________________________
                                             Michael A. Cruz, Clerk of Court